Citation Nr: 1720502	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-17 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), claimed as residuals of head injury and right ear injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran served in the Alabama Army National Guard (ARNG) from May 1956 to May 1966.  He had inactive duty for training (INACDUTRA) in June 1963 and September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a February 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for TBI, claimed as residuals of head injury and right ear injury.  While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claim.

An October 1964 ARNG Letter of Circumstance stated that the Veteran sustained a laceration on his right temple that was about one-and-a-half inches long at about 1330 hours.  This letter stated that the Veteran's wound was repaired at the Noble Army Hospital in Fort McClellan, Alabama, and that he was returned to the unit on Pelham Range at 1430 hours the same day (approximately one hour later). 

In his August 2009 application for benefits, the Veteran claimed the disabilities of "head injury- right temple of head" and "right ear injury."  For both contended disabilities, the Veteran wrote that he was treated at the Noble Army Hospital, but that the hospital was no longer there.

In a November 2009 letter, the Veteran also mentioned that he was treated post-motor vehicle accident (MVA) at the Noble Army Hospital. 

In December 2009, the Veteran was afforded a VA examination.  The examiner documented the Veteran's residual symptoms as follows: daily, intermittent, dull, right frontal headaches lasting minutes to hours; hypersensitivity to noise during headaches; headaches usually while prostrating; memory problems; decreased concentration and attention since coronary artery bypass grafting (CABG) procedure in the mid-1990s; short-term memory loss; minimization of driving due to increasing anxiety; mildly tender right parietal scar without breakdown; progressively worse symptoms; and fair response to medication treatment, with the side effect of constipation.  The Veteran also reported that, since the 1960s, he has experienced dizziness or vertigo around two times per month, with the sensation of the room moving.  He also reported three or four falls in 2009.  The examiner diagnosed the Veteran with tension headaches and a cognitive disorder of unknown etiology, noting "residuals of head injury and right ear injury" as a problem associated with the diagnoses; however, the examiner concluded that there was "insufficient evidence to warrant an acute diagnosis or definitive diagnosis of TBI."  The examiner pointed to the October 1964 ARNG Letter of Circumstance and added that the medical record is silent with respect to headaches, dizziness, memory loss, loss of consciousness, or neuropsychological symptoms after the injury.  The examiner opined that, because the Veteran had insufficient evidence of a TBI condition, it was less likely as not caused by or a result of the MVA during INACDUTRA.  

In the July 2012 VA Form 9, the Veteran stated that his TBI, including ear symptoms and scarring, originated from an accident on June 8, 1964, while in ARNG training.  The Veteran stated that he was a passenger in a military vehicle that struck an abutment and fell down an embankment.  The Veteran remembered hitting his head against the windshield, which broke out if its frame, going in and out of consciousness, and feeling very disoriented.  He noted that the responding ambulance transported him to the Noble Army Hospital for treatment.  The Veteran asserted that, although service medical records indicate that he was treated and released back to duty within one hour, the doctors at Noble Army Hospital gave him a profile that kept him out of training for a period of two weeks due to dizziness and headaches, and to allow time for his ear to grow back and the stitches to heal.  The Veteran contended that, prior to this accident, he never had headaches, memory loss, or dizziness, but has had chronic problems with those symptoms since.  Further, the Veteran contended that he did not complain about it because he wanted to stay in the military to complete 10 years of service.  Lastly, the Veteran noted that he is claiming head injury (right temple and right ear), not TBI, and pointed to his line-of-duty determination, which listed the injury as a cut on the right temple.

A November 2013 letter from a private neurologist stated that the Veteran was being treated for stroke, chronic headaches, atrial fibrillation, and visual disturbance.  The physician noted that, from a neurological standpoint, the Veteran was 100 percent disabled.  However, this letter was silent regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's TBI/head injury/ear injury residuals were either caused or aggravated by the 1964 MVA (nexus).  

In the February 2017 hearing, the Veteran's representative described the MVA and again stated that the Veteran was taken to the Noble Army Hospital for treatment.  The Veteran testified that he has had constant, incapacitating headaches ever since the accident.  The Veteran also stated that someone told him that he has brain bleeds in two places, resulting in partial loss of the abilities to reason and have empathy.  The Veteran and his spouse testified that the Veteran has not had any other kind of head trauma, but did mention several falls and periods of unconsciousness due to a heart condition.  The Board notes that, during the hearing, the Veteran expressed a desire to submit a nexus opinion from his private neurologist.  However, no such opinion is currently of record.

In the May 2017 Appellate Brief, the Veteran's representative contended that the evidence currently of record is inadequate, requiring remand for further development consistent with VA's duty to assist.  Specifically, the representative pointed to the July 2012 Form 9, in which the Veteran identified receiving treatment from the Noble Army Hospital.  The representative argued that these files are pertinent to the current appeal and must be obtained and associated with the record before the Board makes a final decision.

The Board notes that the evidence currently of record lacks any indication that the AOJ attempted to obtain the Veteran's medical records from the Noble Army Hospital in Fort McClellan, Alabama.  The Board finds that these records are material to issue on appeal.  As such, further development is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek the Veteran's medical records from Noble Army Hospital at Fort McClellan, Alabama, pertaining to treatment for the MVA on June 8, 1964.

All attempts to obtain these records and any responses received should be documented in the claims file.

2.  If able to obtain the Noble Army Hospital records, then obtain an addendum medical opinion to address whether it is at least as likely as not (50 percent probability or greater) that the TBI/head injury/ear injury residuals were either caused or aggravated by the 1964 MVA (nexus).  

If applicable, the appropriate medical professional should discuss any cognitive, emotional/behavioral, and physical dysfunction resulting from the TBI/head injury/ear injury.
If the appropriate medical professional opines that the Veteran's headaches are migraine in nature, then discussion should include the frequency, severity, and duration of symptoms, with and without prostration.

The Board defers to the discretion of the appropriate medical professional in determining whether another examination of the Veteran is necessary to provide the requested opinion.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




